Order entered August 6, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01296-CR

                                SRINIVAS EADHA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-83015-2015

                                           ORDER
       Appellant’s brief was due July 5, 2018. When it was not filed, we notified appellant by

postcard dated July 9, 2018, and instructed him to file his brief and a motion to extend time to

file the brief by July 19, 2018. To date, no brief or motion has been filed, and we have had no

communication from appellant.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send a copy of this order to the Honorable Mark Rusch,

Presiding Judge, 401st Judicial District Court; to retained counsel Mitchell Nolte; and to the

Collin County District Attorney.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    LANA MYERS
                                                          JUSTICE